DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 8 and 16 are objected to because of the following informalities:  the abbreviated terms “3D” should be defined in its first occurrence in the claims for both “3D echocardiography probe” and “3D laparoscopic ultrasound probe”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 12, 16 and 18rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2005/0228286; hereinafter Messerly), in view of Manigoff (US 2015/0335312). 
Regarding claim 1, Messerly discloses a medical system having a rotatable ultrasound source and a piercing tip.  Messerly shows laparoscopic adapter (see 116 in fig. 2; par. [0019], [0021]) for adapting a  echocardiography probe into a  laparoscopic ultrasound probe (see 120 in fig. 2; par. [0021], [0022]), the laparoscopic adapter comprising: a laparoscopic sleeve (see 116 in fig. 2; par. [0019], [0021], [0027]) configured to at least partially encircle (see 116 and 118 in fig. 2) a portion of a flexible shaft of the  echocardiography probe (see 118 in fig. 2; par. 
But, Messerly fails to explicitly state that the echocardiography probe is a 3D probe. 
Manigoff discloses an ultrasound imaging probe for laparoscopic ultrasound examinations.  Manigoff teaches that the ultrasound probe is 3D (see par. [0002], [0020], [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized 3D ultrasound probe in the invention of Messerly, as taught by Manigoff, to provide multiple perspectives views of the region of interest.  The examiner notes that upon modification of Messerly probe with the 3D ultrasound probe for laparoscopic ultrasound, the combined invention would provide 3D laparoscopic ultrasound probe. 
Regarding claim 3,  Messerly shows wherein the laparoscopic seeve is one of a rigid cylinder, a jointed cylinder, a catheter and a snake robot (see fig. 2 and par. [0021]).
 Regarding claim 4,  Messerly shows a handle mount for mounting the probe handle to the laparoscopic sleeve (see par. [0028] and fig. 2), wherein the handle mount is configured to at least partially encircle a portion of the laparoscopic sleeve (see par. [0028], and fig. 2).
Regarding claim 8, Messerly discloses a medical system having a rotatable ultrasound source and a piercing tip.  Messerly shows a laparoscopic ultrasound probe (see fig. 2; par. [00019], [0021], [0022]) for laparoscopic procedures (see abstract), the laparoscopic ultrasound probe comprising: a echocardiography probe including a flexible shaft (see 118 in fig. 2; par. [0021], [0027]); and a laparoscopic adapter coupled to the flexible shaft (see 116 in fig. 2; par. [0019], [0021]), wherein the laparoscopic adapter adapts the echocardiography probe into the laparoscopic ultrasound probe (see par. [0023], [0028]).
But, Messerly fails to explicitly state that the echocardiography probe is a 3D probe. 
Manigoff discloses an ultrasound imaging probe for laparoscopic ultrasound examinations.  Manigoff teaches that the ultrasound probe is 3D (see par. [0002], [0020], [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized 3D ultrasound probe in the invention of Messerly, as taught by Manigoff, to provide multiple perspectives views of the region of interest.  The examiner notes that upon modification of Messerly probe with the 3D ultrasound probe for laparoscopic ultrasound, the combined invention would provide 3D laparoscopic ultrasound probe. 

Regarding claim 9, Messerly shows that the laparoscopic adapter includes a laparoscopic sleeve at least partially encircling a portion of the flexible shaft (see par. [0019], [0021], [0027]; fig. 2).
Regarding claim 11,  Messerly shows wherein the laparoscopic sleeve is one of a rigid cylinder, a jointed cylinder, a catheter and a snake robot (see fig. 2 and par. [0021]).
Regarding claim 12, Messerly shows a handle mount for mounting the probe handle to the laparoscopic sleeve (see par. [0028] and fig. 2), wherein the handle mount is configured to at least partially encircle a portion of the laparoscopic sleeve (see par. [0028], and fig. 2).
Regarding claim 16,  Messerly discloses a medical system having a rotatable ultrasound source and a piercing tip.  Messerly shows a method for adapting a echocardiography probe into a laparoscopic ultrasound probe for laparoscopic procedures (see abstract; par. [0021], [0022]), the method comprising: coupling a laparoscopic sleeve to a flexible shaft of the echocardiography probe (see fig. 2; par. [0019], [0021], [0027]), wherein the laparoscopic sleeve at least partially encircles a portion of the flexible shaft (see fig. 2; par. [0021], [0027]); and mounting a probe handle to the laparoscopic sleeve (see fig. 2; par. [0019], [0028]).
But, Messerly fails to explicitly state that the echocardiography probe is a 3D probe. 
Manigoff discloses an ultrasound imaging probe for laparoscopic ultrasound examinations.  Manigoff teaches that the ultrasound probe is 3D (see par. [0002], [0020], [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized 3D ultrasound probe in the invention of Messerly, as taught by Manigoff, to provide multiple perspectives views of the region of interest.  The examiner notes that upon modification of Messerly probe with the 3D ultrasound probe for laparoscopic ultrasound, the combined invention would provide 3D laparoscopic ultrasound probe. 

Regarding claim 18, Messerly shows wherein the mounting of the probe handle to the laparoscopic handle sleeve includes: affixing a handle mount to the laparoscopic sleeve (see fig. 2 and par. [0028]), wherein the handle mount partially encircles a portion of the laparoscopic sleeve (see fig. 2 and par. [0028]); and affixing the probe handle to the handle mount (see fig. 2 and par. [0028]).

Claims 2, 6-7, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2005/0228286; hereinafter Messerly), in view of Manigoff (US 2015/0335312) as applied to claims 1, 8 and 16 above, and further  in view of Nakao (US 2005/0085691).
Regarding claim 2, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state the laparoscopic sleeve includes a first semi-cylinder affixable to a second semi-cylinder; and wherein the first semi-cylinder and the second semi-cylinder are configured to enclose the portion of the flexible shaft.
Nakao discloses an endoscope having multiple working segments.  Nakao teaches the laparoscopic sleeve includes a first semi-cylinder affixable to a second semi-cylinder (see fig. 4C; par. [0024]-[0026], [0036]); and wherein the first semi-cylinder and the second semi-cylinder are configured to enclose the portion of the flexible shaft (see fig. 4C; par. [0024]-[0026], [0036]).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the sleeve includes a first semi-cylinder affixable to a second semi-cylinder; and wherein the first semi-cylinder and the second semi-cylinder are configured to enclose the portion of the flexible shaft in the invention of Messerly and Manigoff, as taught by Nakao, to provide working segment to properly hold and secure the shaft. 

Regarding claims 6-7, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, furthermore, Messerly shows wherein the probe handle includes a probe controller (see 148 in fig. 1; par. [0026]) and a user input device (see par. [0026]), but fail to explicitly state that the probe controller is configured to generate a probe actuation signal indicating a delineated deflecting of the flexible shaft.
Nakao discloses an endoscope having multiple working segments.  Nakao teaches the probe controller is configured to generate a probe actuation signal indicating a delineated deflecting of the flexible shaft (see par. [0026]).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the probe controller is configured to generate a probe actuation signal indicating a delineated deflecting of the flexible shaft in the invention of Messerly and Manigoff, as taught by Nakao, to maneuvering and bend the working elements at desired angle.  

Regarding claim 10, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state the laparoscopic sleeve includes a first semi-cylinder affixable to a second semi-cylinder; and wherein the first semi-cylinder and the second semi-cylinder are configured to enclose the portion of the flexible shaft.
Nakao discloses an endoscope having multiple working segments.  Nakao teaches the laparoscopic sleeve includes a first semi-cylinder affixable to a second semi-cylinder (see fig. 4C; par. [0024]-[0026], [0036]); and wherein the first semi-cylinder and the second semi-cylinder are configured to enclose the portion of the flexible shaft (see fig. 4C; par. [0024]-[0026], [0036]).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the sleeve includes a first semi-cylinder affixable to a second semi-cylinder; and wherein the first semi-cylinder and the second semi-cylinder are configured to enclose the portion of the flexible shaft in the invention of Messerly and Manigoff, as taught by Nakao, to provide working segment to properly hold and secure the shaft. 
Regarding claims 14-15, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, furthermore, Messerly shows wherein the probe handle includes a probe controller (see 148 in fig. 1; par. [0026]) and a user input device (see par. [0026]), but fail to explicitly state that the probe controller is configured to generate a probe actuation signal indicating a delineated deflecting of the flexible shaft.
Nakao discloses an endoscope having multiple working segments.  Nakao teaches the probe controller is configured to generate a probe actuation signal indicating a delineated deflecting of the flexible shaft (see par. [0026]).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the probe controller is configured to generate a probe actuation signal indicating a delineated deflecting of the flexible shaft in the invention of Messerly and Manigoff, as taught by Nakao, to maneuvering and bend the working elements at desired angle.  

Regarding claim 17, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state a first semi-cylinder and a second semi-cylinder; wherein the coupling of the laparoscopic sleeve to the flexible shaft of the  echocardiography probe includes: positioning the portion of the flexible shaft within the first semi-cylinder; affixing the second semi-cylinder onto the first semi-cylinder.
Nakao discloses an endoscope having multiple working segments.  Nakao teaches the laparoscopic sleeve includes a first semi-cylinder and a second semi-cylinder (see fig. 4C; par. [0024]-[0026], [0036]); and wherein the coupling of the laparoscopic sleeve to the flexible shaft of the  echocardiography probe includes: positioning the portion of the flexible shaft within the first semi-cylinder (see fig. 4C; par. [0024]-[0026], [0036]); affixing the second semi-cylinder onto the first semi-cylinder (see fig. 4C; par. [0024]-[0026], [0036]).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the sleeve includes a first semi-cylinder and a second semi-cylinder;  wherein the coupling of the laparoscopic sleeve to the flexible shaft of the  echocardiography probe includes: positioning the portion of the flexible shaft within the first semi-cylinder; affixing the second semi-cylinder onto the first semi-cylinder in the invention of Messerly and Manigoff, as taught by Nakao, to provide working segment to properly hold and secure the shaft. 

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2005/0228286; hereinafter Messerly), in view of Manigoff (US 2015/0335312) as applied to claims 5, 12 and 18 above, and further in view of Kendale et al. (US 2015/0142041; hereinafter Kendale).
Regarding claim 5, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the handle mount includes a first mount affixable to a second mount; wherein the first mount and the second mount are configured to enclose the portion of the laparoscopic sleeve; and wherein the probe handle is configured to be affixed to at least one the first mount and the second mount.
Kendale discloses a system for minimal invasive surgical procedure.  Kendale teaches the handle mount includes a first mount affixable to a second mount (see fig. 2B; par. [0320]); wherein the first mount and the second mount are configured to enclose the portion of the laparoscopic sleeve (see fig. 2B; par. [0320]); and wherein the probe handle is configured to be affixed to at least one the first mount and the second mount (see fig. 2B; par. [0320]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the handle mount includes a first mount affixable to a second mount; wherein the first mount and the second mount are configured to enclose the portion of the laparoscopic sleeve; and wherein the probe handle is configured to be affixed to at least one the first mount and the second mount in the invention of Messerly and Manigoff, as taught by Kendale, to provide an adapter that can better secure two elements. 
Regarding claim 13, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the handle mount includes a first mount affixable to a second mount; wherein the first mount and the second mount are configured to enclose the portion of the laparoscopic sleeve; and wherein the probe handle is configured to be affixed to at least one the first mount and the second mount.
Kendale discloses a system for minimal invasive surgical procedure.  Kendale teaches the handle mount includes a first mount affixable to a second mount (see fig. 2B; par. [0320]); wherein the first mount and the second mount are configured to enclose the portion of the laparoscopic sleeve (see fig. 2B; par. [0320]); and wherein the probe handle is configured to be affixed to at least one the first mount and the second mount (see fig. 2B; par. [0320]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the handle mount includes a first mount affixable to a second mount; wherein the first mount and the second mount are configured to enclose the portion of the laparoscopic sleeve; and wherein the probe handle is configured to be affixed to at least one the first mount and the second mount in the invention of Messerly and Manigoff, as taught by Kendale, to provide an adapter that can better secure two elements. 
Regarding claim 19, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state positioning the portion of the laparoscopic sleeve within a first mount; and affixing a second mount to the first mount. 
Kendale discloses a system for minimal invasive surgical procedure.  Kendale teaches positioning the portion of the laparoscopic sleeve within a first mount (see fig. 2B; par. [0320]); and affixing a second mount to the first mount (see fig. 2B; par. [0320]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching positioning the portion of the laparoscopic sleeve within a first mount; and affixing a second mount to the first mount in the invention of Messerly and Manigoff, as taught by Kendale, to provide an adapter that can better secure two elements. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2005/0228286; hereinafter Messerly), in view of Manigoff (US 2015/0335312) as applied to claim 16 above, and further in view of Remijan et al. (WO 01/22866).
Regarding claim 20, Messerly and Manigoff disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state draping the probe handle.
Remijan discloses endoscope system.  Remijan teaches draping probe handle (see page 2, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of providing drapes over probe handle in the invention of Messerly and Manigoff, as taught by Remijan, to provide a sterile barrier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793